IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       STATE V. ROBERTSON


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                 SERCY ROBERTSON, APPELLANT.


                              Filed April 19, 2022.    No. A-21-474.


       Appeal from the District Court for Lancaster County: DARLA S. IDEUS, Judge. Affirmed.
       Joseph D. Nigro, Lancaster County Public Defender, and Robert G. Hays for appellant.
       Douglas J. Peterson, Attorney General, and Jordan Osborne for appellee.


       MOORE, RIEDMANN, and ARTERBURN, Judges.
       RIEDMANN, Judge.
                                        INTRODUCTION
        Sercy Robertson appeals his conviction for first degree sexual assault of a child. On appeal
he challenges the district court’s decision overruling his hearsay objections to certain evidence and
the sufficiency of the evidence to sustain the conviction. We affirm.
                                         BACKGROUND
        In August 2020, Robertson was charged with first degree sexual assault of a child. The
matter proceeded to a jury trial, at which the evidence established that Robertson, born in 1976, is
the father of J.J., born in 2006. Around the time J.J. was 11 years old, she, Robertson, and
Robertson’s wife moved from St. Louis, Missouri to Lincoln, Nebraska. J.J. testified at trial that
since moving to Lincoln, Robertson had been touching her genitals on a regular basis. She
described that he would put his hand underneath her pants. She was asked whether Robertson “ever




                                                -1-
put his finger between the, I guess, folds or slits of your genital area,” and she responded, “Yes.”
Once his finger was “in there” he would “try to rub it.”
        The most recent occasion that Robertson touched J.J. occurred in June 2020. J.J. testified
that Robertson went into her bedroom and began touching her, and when she fought him off, he
punched her in the stomach. That time, she told a friend what happened, and her friend and her
friend’s mother came and picked J.J. up from her house.
        Her friend’s mother called the police and ultimately took J.J. to a child advocacy center for
a forensic interview and examination. The sexual assault nurse examiner (SANE) testified that she
performed an examination on J.J. and that during the examination, J.J. told her that Robertson had
touched her inside of her genital area. J.J. denied that Robertson penetrated her vagina but reported
that he had penetrated her genital area with his fingers. J.J. also complained to her of soreness in
her lower abdominal area and reported that when she had tried to push Robertson’s hand away, he
had punched her in the stomach.
        Dr. Stacie Bleicher, the medical director of the child advocacy center, also examined J.J.
She explained at trial that the exams she performs at the advocacy center on child victims end up
being a “little less ‘forensic’” than the SANE exams in the sense that the purpose is not necessarily
to find evidence against an accused perpetrator, but rather, her exams are an opportunity to
ascertain for the children whether their bodies are healthy and normal, in spite of what might have
happened to them. She testified that she rarely finds evidence that is proof of sexual contact and
that more often than not, the exams are normal, which she finds is an important stage for the
children to know that their bodies are okay and is part of the healing process in her opinion. Her
exams entail a general head-to-toe physical of the child. Doing a complete exam also gives her the
opportunity to see if there are any other signs of physical abuse or neglect present and to rule out
infection or physical injury.
        Bleicher did a full medical, or head-to-toe, exam on J.J. During the exam, she asked J.J.
what had happened to her. The purpose of that question was to assist in understanding whether the
touching J.J. experienced was external or internal, assess for any injuries that might be present or
potential signs of infection, and guide her during the exam.
        At one point, the State asked Bleicher what J.J. told her had happened, and Robertson
objected on hearsay grounds. The district court overruled the objection. Bleicher testified that she
specifically asked J.J. to show her where the touching occurred so she could understand if there
was potential for internal damage. She explained that J.J. was not wearing pants or underwear at
the time, so with gloved hands, Bleicher separated the skin folds on J.J.’s genital area so that she
could see the internal structures, and while she had the skin folds separated, J.J. showed her where
Robertson had touched her.
        The State then showed Bleicher a document marked as exhibit 13, which she described as
a diagram of the female genitalia with the labia separated so the internal structures can be seen.
The diagram depicted the areas J.J. identified during her exam where she had been touched.
Bleicher was asked to mark those areas on the diagram, and she did so by placing an “x” on each
of the two locations J.J. identified. The State offered the exhibit into evidence, and Robertson
objected on hearsay grounds. The court overruled the objection and received the exhibit into
evidence. Bleicher was then asked whether she would consider the locations that she marked on



                                                -2-
the diagram to be internal to the female genitalia, and she said yes. The State asked whether the
labia had to be moved to access those two areas, and Bleicher responded, “Or penetrated, yes.”
        During the course of the police investigation, Robertson was interviewed by a Lincoln
police investigator. The interview was recorded, and the recording was received into evidence and
played for the jury at trial. Robertson initially denied the allegations, but eventually he admitted to
an occasion, which he claimed occurred in 2017, where J.J. sat on his lap, and he put his hand in
her pants and touched her between the folds of her genital area. The investigator was specifically
asked at trial whether, during the course of the interview, Robertson admitted to using his finger
to penetrate J.J.’s genitals and rub her clitoris, and the investigator responded, “Yes, he did.”
        While investigating this case, the investigator also arranged a controlled phone call
between J.J. and Robertson. He explained that a controlled call is essentially a recorded phone call
between a victim, witness, and/or perpetrator that is directed by law enforcement. The purpose of
a controlled call is to elicit corroboration of a victim’s disclosure. A copy of the recorded call was
received into evidence and played for the jury. During the conversation, J.J. asked Robertson how
many times he touched her vagina, and he responded that he did not know. At one point, the
following exchange occurred:
                J.J.: I just don’t want you [to] put your penis inside of me.
                Robertson: I wasn’t even thinking about that [J.J.]
                ...
                J.J.: Fingers are still bad.
                Robertson: You think I don’t know that? . . .
                J.J.: Then why did you do it?
                Robertson: I--I told you I didn’t know . . .

        After the State rested its case, Robertson made an oral motion to dismiss the charge on the
basis that the State failed to present a prima facie case. The district court denied the motion.
Robertson then rested without presenting any evidence and moved for a directed verdict, arguing
that the evidence was insufficient to allow a reasonable juror to find him guilty beyond a reasonable
doubt. That motion was also denied.
        The jury found Robertson guilty. He was sentenced to 20 to 25 years’ imprisonment.
Robertson timely appeals.
                                   ASSIGNMENTS OF ERROR
        Robertson assigns that the district court erred in (1) overruling his hearsay objection to
exhibit 13, (2) overruling his hearsay objection to Bleicher’s testimony regarding the out-of-court
statements of J.J., (3) overruling his motion to dismiss at the close of the State’s evidence, (4)
overruling his motion for directed verdict at the close of all evidence, and (5) finding sufficient
evidence to sustain the conviction.
                                    STANDARD OF REVIEW
        Apart from rulings under the residual hearsay exception, an appellate court reviews for
clear error the factual findings underpinning a trial court’s hearsay ruling and reviews de novo the




                                                 -3-
court’s ultimate determination whether the court admitted evidence over a hearsay objection or
excluded evidence on hearsay grounds. State v. Jedlicka, 297 Neb. 276, 900 N.W.2d 454 (2017).
         Whether a statement was both taken and given in contemplation of medical diagnosis or
treatment is a factual finding made by the trial court in determining the admissibility of the
evidence under rule 803(3). Id.
         In reviewing a criminal conviction for a sufficiency of the evidence claim, whether the
evidence is direct, circumstantial, or a combination thereof, the standard is the same: An appellate
court does not resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh
the evidence; such matters are for the finder of fact. The relevant question for an appellate court is
whether, after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt. State
v. Smith, 302 Neb. 154, 922 N.W.2d 444 (2019).
                                            ANALYSIS
Admissibility of Exhibit 13 and Bleicher’s Testimony.
        Robertson addresses his first two assignments of error together, arguing that the district
court erred in overruling his hearsay objections to exhibit 13 and Bleicher’s testimony regarding
the statements J.J. made to her. He claims that this evidence was hearsay not within the medical
diagnosis or treatment exception. See Neb. Evid. R. 803(3), Neb. Rev. Stat. § 27-803(3) (Reissue
2016). We disagree.
        Hearsay is a statement, other than one made by the declarant while testifying at the trial or
hearing, offered to prove the truth of the matter asserted. Neb. Evid. R. 801(3), Neb. Rev. Stat.
§ 27-801(3) (Cum. Supp. 2020). See, also, State v. Jedlicka, supra. A declarant’s out-of-court
statement offered for the truth of the matter asserted is inadmissible unless it falls within a
definitional exclusion or statutory exception. See, Neb. Evid. R. 802, Neb. Rev. Stat. § 27-802
(Reissue 2016); State v. Jedlicka, supra.
        Rule 803(3) provides that the hearsay rule does not exclude statements made for purposes
of medical diagnosis or treatment and describing medical history, or past or present symptoms,
pain, or sensations, or the inception or general character of the cause or external source thereof
insofar as reasonably pertinent to diagnosis or treatment. Rule 803(3) is based on the notion that a
person seeking medical attention will give a truthful account of the history and current status of
his or her condition in order to ensure proper treatment. State v. Jedlicka, supra.
        In the present case, Robertson argues that the medical diagnosis or treatment exception
does not apply because Bleicher’s exam was forensic in nature and the statements she obtained
from J.J. were for the purpose of gathering evidence and distinguishing between grades of criminal
offenses.
        A statement is generally considered admissible under the medical purpose hearsay
exception if gathered for dual medical and investigatory purposes. State v. Vigil, 283 Neb. 129,
810 N.W.2d 687 (2012). Even the declarant’s knowledge that law enforcement is observing or
listening to the statements does not necessarily preclude admissibility of a statement as being for
a medical purpose. Id. Further, the predominant purpose of the statement is not the real question
in determining admissibility. Id. The fundamental inquiry is whether the statement, despite its dual
purpose was made in legitimate and reasonable contemplation of medical diagnosis or treatment,


                                                -4-
because if the challenged statement has some value in diagnosis or treatment, the patient would
still have the requisite motive for providing the type of sincere and reliable information that is
important to that diagnosis or treatment. Id.
         Statements having a dual medical and investigatory purpose are admissible under rule
803(3) only if the proponent of the statements demonstrates that (1) the declarant’s purpose in
making the statements was to assist in the provision of medical diagnosis or treatment and (2) the
statements were of a nature reasonably pertinent to medical diagnosis or treatment by a medical
professional. Id. Under rule 803(3), there need not be direct evidence of the declarant’s state of
mind; instead, the appropriate state of mind of the declarant may be reasonably inferred from the
surrounding circumstances. State v. Jedlicka, 297 Neb. 276, 900 N.W.2d 454 (2017).
         Here, Bleicher explained that the examinations she does entail a general head-to-toe
physical. The purpose of her exams is to try to rule out infection or physical injuries, and they give
her the opportunity to assess whether there are any other signs of physical abuse or neglect present.
The exams also afford Bleicher an opportunity to assure the children that their bodies are healthy
and normal, in spite of what might have happened to them, which she opined was important for
the children and part of the healing process.
         Bleicher testified that she asked J.J. what happened to her and that the purpose of that
question was to assist in understanding whether the touching was external or internal in order to
guide her exam and assess for potential injuries or signs of infection. Bleicher explained that she
specifically asked J.J. to show her where the touching occurred so she could understand if there
was potential for internal damage. Over Robertson’s hearsay objection, Bleicher testified that
during her examination, she separated the skin folds on the outside of J.J.’s body so that she could
see internal structures, and J.J. showed her where she had been touched. Bleicher also marked on
exhibit 13 the areas where J.J. said she had been touched.
         Based on the foregoing testimony, we conclude that the purpose of J.J. showing Bleicher
exactly where Robertson had touched her was to guide the examination and assist Bleicher in
evaluating for injury or infection and was of a nature reasonably pertinent to medical diagnosis or
treatment by a medical professional. The district court therefore did not err in allowing Bleicher
to testify about J.J.’s statements regarding the assaults or admitting exhibit 13 into evidence.
Sufficiency of Evidence.
        Robertson also addresses his final three assigned errors together, arguing that the evidence
was insufficient to sustain the conviction, and that, therefore, the district court should have granted
either his motion to dismiss or his motion for directed verdict. A motion to dismiss at the close of
all the evidence has the same legal effect as a motion for a directed verdict. State v. Dixon, 306
Neb. 853, 947 N.W.2d 563 (2020). And a motion for directed verdict is simply another name for
a motion for judgment of acquittal. Id. All three motions assert that the defendant should be
acquitted of the charge because there is no legally sufficient evidentiary basis on which a
reasonable jury could return a guilty verdict. Id. Thus, however styled, this type of motion made
at the close of all the evidence challenges the sufficiency of the State’s evidence to sustain the
conviction. Id.
        When reviewing a criminal conviction for sufficiency of the evidence to sustain the
conviction, the relevant question for an appellate court is whether, after viewing the evidence in


                                                 -5-
the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Id. An appellate court does not resolve conflicts
in the evidence, pass on credibility of witnesses, or reweigh the evidence; such matters are for the
finder of fact. Id.
         A person commits first degree sexual assault of a child when he or she subjects another
person under 12 years of age to sexual penetration and the actor is at least 19 years of age or older
or when he or she subjects another person who is at least 12 years of age but less than 16 years of
age to sexual penetration and the actor is 25 years of age or older. Neb. Rev. Stat. § 28-319.01
(Reissue 2016). Robertson does not challenge the sufficiency of the evidence as to his age or J.J.’s
age but focuses solely on the element of penetration. He argues that without considering Bleicher’s
testimony of J.J.’s statements to her and exhibit 13, evidence he asserts was erroneously admitted,
there was no evidence of penetration. We have already found no error in the admission of
Bleicher’s testimony or exhibit 13, but even if this evidence was excluded, the remaining evidence
was sufficient for the jury to find that Robertson subjected J.J. to sexual penetration.
         Sexual penetration is defined as any intrusion, however slight, of any part of the actor’s or
victim’s body or any object manipulated by the actor into the genital or anal openings of the
victim’s body. Neb. Rev. Stat. § 28-318(6) (Cum. Supp. 2020). The slightest intrusion into the
genital opening is sufficient to constitute penetration, and such element may be proved by either
direct or circumstantial evidence. State v. Smith, 302 Neb. 154, 922 N.W.2d 444 (2019). It is not
necessary that the vagina be entered or that the hymen be ruptured; the entry of the vulva or labia
is sufficient. Id. In State v. Smith, supra, the Nebraska Supreme Court found the evidence sufficient
to prove sexual penetration based on testimony that the defendant touched the victim “‘between
the skin folds known as the labia’” and “‘between the lips of her vagina.’” Id. at 183, 922 N.W.2d
at 465.
         Similar evidence was presented in this case. J.J. was asked whether Robertson put his finger
“between the . . . folds or slits of [her] genital area,” and she responded, “Yes.” The SANE nurse
testified that J.J. told her that Robertson had touched her inside of her genital area and that he had
penetrated her genital area with his fingers. During Robertson’s interview with police, he admitted
to a time when J.J. sat on his lap, and he touched her vagina between the folds. The investigator
also testified that Robertson admitted that he had used his finger to penetrate J.J.’s genitals and
touch her clitoris. Viewing this evidence in the light most favorable to the State, we conclude that
the evidence was sufficient to sustain the conviction.
                                          CONCLUSION
        The district court did not err in overruling Robertson’s hearsay objections to Bleicher’s
testimony or to exhibit 13. In addition, we find that the State presented sufficient evidence to
sustain the conviction. We therefore affirm Robertson’s conviction and sentence.
                                                                                      AFFIRMED.




                                                -6-